In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Steinhardt, J.), dated October 21, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs, for reasons stated by Justice Steinhardt at the Supreme Court (see also, Putnam v Stout, 38 NY2d 607; Guzman v Hazen Plaza Hous. Dev. Fund Co., 69 NY2d 559; Barnett v City of Yonkers, 731 F Supp 594). Bracken, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.